 In the MatterofFULLERTON OIL COMPANYandOILWORKERSINTERNATIONAL UNION,LOCAL 128, C. I.O.Case No. R-3652.-Decided April 14, 1942Jurisdiction:oil-producing industry.Investigation and Certification of Representatives:existence of question: re-fusal of Company to accord petitioner recognition;election necessary.Unit Appropriate for Collective Bargaining:production and maintenance em-ployees of the Company in the State of California,including working foremen,but excluding all other supervisory employees,and clerical and sales employees ;agreement as to.O'Melveny cfi Myers,byMr. Homer I. Mitchell,of Los Angeles,Calif., for the Company.-Mr. Otto E. ForresterandMr. George T. Shuster,of Long Beach,Calif., for the Union.Mr. George H. Gentithes,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 25, 1941, Oil Workers International Union, Local 128,affiliated with the Congress of Industrial Organizations, hereinaftercalled the Union, filed with the Regional Director for the Twenty-firstRegion (Los Angeles, California) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Fullerton Oil Company, Los Angeles, California, hereincalled the Company, and requesting an investigation and certificationof representatives pursuant to Section 9 (c) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.On February 25,1942, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section 3,of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On February 28, 1942, the Regional Director issued anotice of hearing, copies of which were duly served upon the Companyand the Union. Pursuant to notice, a hearing was held on March 16,40 N. L.R. B., No. 90.504 FULLERTON OIL COMPANY5051942, at Los Angeles, California, before Stanley D. Metzger,'the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and the Union appeared by representatives and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues wasafforded all parties.During the course of the hearing, the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were-committed.The rulings are hereby affirmed.Upon the entire record in the case,the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFullerton Oil Company is an Arizona corporation with its principaloffice at Los Angeles, California. It is engaged in the developmentand exploration of oil- and gas-producing properties in the States ofCalifornia, New Mexico, and Texas.From October 1, 1940, to September 30, 1941, the Company pur-chased $278,881.65 worth of materials and equipment.Materialspurchased in California for use in California were valued at $204,-049.61; materials purchased in New Mexico for use in New Mexico, at$47,400.86; and materials purchased in Texas for use in Texas, at $7,-433.43.No part of these materials was transferred from one State toanother.Products originating outside California, but purchased in Cali-fornia for use in that State were valued at $33,790.69; productsoriginating outside New Mexico, but purchased in New Mexico foruse in that State, at $19,997.75; and products originating outsideTexas, but purchased in Texas for use in that State, at $7,433.43.During the same period, the Company sold to purchasers inCalifornia $541,618.19 worth of oil and gasoline.Similar sales ofoil and gasoline made by the Company in New Mexico to purchasersin New Mexico amounted to $15,498.96.Within this same period,the Company sold to Standard Oil Company of California, hereincalled Standard, 555,067 barrels of crude oil valued at $470,287.92,subject to pro rata and maximum limitation agreements. This crudeoil is commingled by Standard in the field with crude oil' purchased-,by Standard from its own producers and is transported by pipe lineto Standard's refineries at El Segundo, California.Upon arrival atthe refineries, this commingled oil is stored with other oil where itmay remain for a considerable period of time or be immediately runthrough the refineries.Standard cannot trace particular oil which 01506DECISIONS OF NATIONAL LABOR RELATIONS BOARDit has purchased from particular producers to its interstate commerceshipments of oil.However, there is no segregation and Standarddoes ship in interstate commerce approximately 49.6 percent of itsfinished oil products valued at $95,981,400.00 in 1941.During the same period the Company produced 152,238 M. C. F.of wet gas in its California field which it delivered to Standard forprocessing. In return for this wet gas the Company received 660,366gallons of casing head gasoline which it later resold to Standard.Standard in turn sold this to General Petroleum Company, hereincalled General, in return for natural gasoline delivered to Standardby General at other points in California.General commingles thecasing head gasoline which it receives from Standard with its ownCalifornia casing head gasoline.It ships it to its own plant inCalifornia where it is commingled with natural gasoline receivedfrom other sources.This casing head and natural gasoline is thenblended by General with other gasoline in the ratio of 15 percentcasing head natural and 85 percent other gasoline to make motorvehicle fuel.Approximately 40 percent of the vehicle fuel so pro-duced is shipped by General to points outside the State of California.II. THE ORGANIZATION INVOLVEDOil Workers International Union, Local 128, is a labor organizationaffiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to give recognition to the Union as ex-clusive bargaining agency on the ground that it did not believe thatthe Union represented a majority of the Company's employees in anappropriate unit.A statement of a Field Examiner, introduced in evi-dence, shows that the Union represented a substantial number of em-ployees in the unit hereinafter found appropriate.,We find that aquestion has arisen concerning the representation of employees of theCompany.i The Company employs approximately 60 employees, about 35 of whom fall within theunit hereinafter found appropriate.The Field Examiner's statementshows that the Unionsubmitted 24 membership cards.Twenty-oneof these cards issued in 1938 show duespayments to 1941 through the following months :14 throughNovember;5 through October ;1 throughSeptember;1 throughAugust.The3 remaining cards were issued in January1941 and show payments through November1941.All 24signatures appear to be genuineoriginal signatures, and are names of persons appearing on the Company'spay roll ofOctober 17, 1941. FULLERTONOIL COMPANYIV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCE507We find that the question concerning representation which has arisenoccurring-in connection with the operations of the Company describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends to leadto labor disputes burdening and, obstructing commerce and the free flowof commerce.V.THE APPROPRIATE UNITThe parties agreed and we find that all production and maintenanceemployeesof the Company in the State of California, including work-ing foremen, but excluding all other supervisory employees, and cleri-cal and salesemployees, constitute a unit appropriate for the purposesof collective bargaining.We further find that such unit will insureto employees of the Company the full benefit of their right to self-organization and collective bargaining and otherwise will effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which has arisencan best be resolved by means ofan electionby secretballot.Inaccordancewithour usualpractice, we shall direct that an election bysecretballot be held among the employees of the Company in theappropriate unit who were employed during the pay-roll period imme-diately preceding the date of this Direction of Election, subject to thelimitations and additions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Fullerton Oil Company, Los Angeles, Cali-fornia, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.,,2.All production and maintenance employees of the Company inthe State of California, including working foremen, but excluding allother supervisory employees, and clerical and sales employees consti-tute an appropriate unit for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct. 508DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as past of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Fullerton Oil Company, Los Angeles, California, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Twenty-first Region acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongallproduction and maintenance employees of the Company in theState of California, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including workingforemen and employees who did not work during such pay-roll periodbecause they were ill or bn vacation or in the active military service ortraining of the United States, or temporarily laid off, but excluding allother supervisory employees, clerical and office employees, and em-ployees who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by Oil Workers Inter-national Union, Local 128, affiliated with the Congress of Industrial-Organizations, for the purposes of collective bargaining.-